DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment filed on 8/24/22.  Claims 1-16, 18, and 21-22 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US 2021/0289534 which claims benefit to Provisional application No. 62/988,355 which discloses all the relied upon citations).
Regarding claim 1, Lei teaches a method, comprising:
by a wireless device (UE) [par 39]:
establishing a wireless link (communication links) with a cellular base station (base station) associated with a first cellular network (5G NR) (UE may wirelessly communicate with base station associated with a 5G NR via communication links between the base station and UE) [par 31-32]; and
performing signaling (transmission/reception) [par 52, 56] with the cellular base station, wherein the signaling includes signaling (new RRC message) that is custom to the first cellular network and that is provided according to a first custom signaling framework (spare or reserved fields) supported by the first cellular network (UE may transmit or receive a new RRC message that supports new UE categories, new operation modes, new use cases, etc. that is “custom” to the 5G NR network since it is not supported by legacy UEs, and may use spare or reserved fields to indicate the new RRC message type supported by the 5G NR network) [par 22, 40, 71-72, 74].
Regarding claim 2, Lei teaches the method of claim 1, wherein performing the signaling with the cellular base station further comprises:
transmitting one or more radio resource control (RRC) (new RRC message) or non access stratum (NAS) messages to the cellular base station, wherein at least a portion of the signaling that is custom to the first cellular network is included in the one or more RRC or NAS messages transmitted to the cellular base station (UE may transmit new RRC message to base station) [par 56]; and
receiving one or more RRC or NAS messages from the cellular base station, wherein at least a portion of the signaling that is custom to the first cellular network is included in the one or more RRC or NAS messages received from the cellular base station (UE may receive new RRC message from base station) [par 52].
Regarding claim 3, Lei teaches the method of claim 1, wherein according to the custom signaling framework, specified values and fields of abstract syntax notation (ASN1) messages are configured for use for custom signaling between the wireless device and the cellular base station (new RRC message may follow ASN.1 encoding) [par 73].
Regarding claim 4, Lei teaches the method of claim 1, wherein according to the custom signaling framework, one or more spare bits (spare bit) or fields of one or more of radio resource control (RRC) or non-access stratum (NAS) messages are configured for use for custom signaling between the wireless device and the cellular base station (spare bit may be used to indicate new RRC message type) [par 22, 40, 71-72, 74].
Regarding claim 5, Lei teaches the method of claim 4, wherein according to the custom signaling framework, use of one or more spare bits (spare bit) or fields of one or more of RRC or NAS messages for custom signaling is supported further based at least in part on a third generation partnership program (3GPP) release version (5G NR) of the wireless device (spare bit used to indicate new RRC message type is supported by 5G NR which represents a “3GPP release version of the wireless device”) [par 22, 40, 71-72, 74].
Claim 7 recites similar subject matter as claim 1 and is therefore rejected on the same basis.
Claims 8 and 13 recite similar subject matter as claim 2 and are therefore rejected on the same basis.
Claim 9 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 10 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Regarding claim 14, Lei teaches a first cellular network element (base station) associated with a first cellular network (5G NR) [par 31-32], comprising:
an antenna [par 55];
a radio (transceiver/modem) operably coupled to the antenna [par 54]; and
a processor operably coupled to the radio [par 54];
wherein the first cellular network element is configured to:
Atty. Dkt. No.: 2888-05301Page 28 Kowert, Hood, Munyon, Rankin, & Goetzel, P.C.establish a wireless link with a wireless device (UE) (base station may communicate with UE via communication links between the base station and UE) [par 31-32]; and
perform custom signaling (new RRC message with spare or reserved bits that indicate the new RRC message type) with the wireless device according to a custom signaling framework supported by the first cellular network (base station may transmit or receive a new RRC message that supports new UE categories, new operation modes, new use cases, etc. that is “custom” to the 5G NR network since it is not supported by legacy UEs, and may use spare or reserved fields to indicate the new RRC message type supported by the 5G NR network) [par 22, 40, 71-72, 74].
Regarding claim 15, Lei teaches the first cellular network element of claim 14, wherein the custom signaling according to the first custom signaling framework is custom to one or more of:
a third generation partnership program (3GPP) release version of the wireless device; or
a 3GPP release version of the first cellular network element (new RRC message type is modified or “custom” to the 5G NR network which represents a “3GPP release version” of the base station or UE) [par 22, 40, 71-72, 74].
Regarding claim 16, Lei teaches the first cellular network element of claim 14, wherein according to the custom signaling framework, specified values and fields of abstract syntax notation (ASN1) messages are configured for use for custom signaling, wherein the first cellular network element is further configured to:
receive signaling from the wireless device that includes one or more of the specified values and fields of ASN1 messages (base station may receive new RRC message that follows ASN.1 encoding) [par 73]; and
determine that the signaling received from the wireless device is custom signaling in accordance with the custom signaling framework based at least in part on the signaling including one or more of the specified values and fields of ASN1 messages (new RRC message type may include one or more bits following ASN.1 encoding) [par 73].
Regarding claim 21, Lei teaches the cellular network element of claim 14, wherein the custom signaling according to the first custom signaling framework is custom to the first cellular network (new RRC message type is “custom” to 5G NR network since it is supported by the 5G NR network and not legacy networks) [par 22, 40, 71-72, 74].
Regarding claim 22, Lei teaches the cellular network element of claim 14, wherein the custom signaling according to the first custom signaling framework is custom to a wireless device type (UE categories) of the wireless device [par 22].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2021/0289534) in view of Xie (WO 2018/137617).
Regarding claim 6, Lei does not explicitly teach wherein according to the custom signaling framework, a custom signature can be appended to one or more of a radio resource control (RRC) message or a non-access stratum (NAS) message between the wireless device and the cellular base station.  In an analogous prior art reference, Xie teaches a custom signature (signature 1) can be appended to one or more of a radio resource control (RRC) message (RRC ConnectionResume Request message) or a non-access stratum (NAS) message between the wireless device and the cellular base station (RRC ConnectionResume Request message transmitted by UE carries a signature) [p. 7-8, step 404].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei to allow a custom signature to be appended to one or more of a radio resource control (RRC) message or a non-access stratum (NAS) message between the wireless device and the cellular base station, as taught by Xie, in order for messages to be securely transmitted between the wireless device and the cellular base station.
Claim 12 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Regarding claim 18, Xie teaches the first cellular network element of claim 14, wherein according to the custom signaling framework, a custom signature can be appended to a radio resource control (RRC) message between the wireless device and the first cellular network, wherein the first cellular network element is further configured to:
receive a RRC message from the wireless device that includes a custom signature appended to the RRC message (target base station receives RRC ConnectionResume Request message) [p. 7-8, step 404]; and
determine that the custom signature appended to the RRC message is custom signaling in accordance with the custom signaling framework (target base station RRC ConnectionResume Request message which is “custom signaling”) [p. 7-8, step 404].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2021/0289534) in view of Muhanna et al. (US 2018/0013568).
Regarding claim 19, Lei does not explicitly wherein according to the custom signaling framework, a custom signature can be appended to a non access stratum (NAS) message between the wireless device and the first cellular network, wherein the first cellular network element is further configured to:  receive a NAS message from the wireless device that includes a custom signature appended to the NAS message; and determine that the custom signature appended to the NAS message is custom signaling in accordance with the custom signaling framework.  In an analogous prior art reference, Muhanna teaches a network device (SeAN) receives a NAS message (NAS security mode complete message) from a wireless device (UE) that includes a custom signature (MAC signature) appended to the NAS message, and determine that the custom signature appended to the NAS message is custom signaling in accordance with the custom signaling framework (SeAN receives NAS security mode complete message from SeAN with MAC signature) [paragraph 177].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lei to allow a custom signature can be appended to a non access stratum (NAS) message between the wireless device and the first cellular network, wherein the first cellular network element is further configured to:  receive a NAS message from the wireless device that includes a custom signature appended to the NAS message; and determine that the custom signature appended to the NAS message is custom signaling in accordance with the custom signaling framework, as taught by Muhanna, in order to provide security for NAS messages between the wireless device and the first cellular network element.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 18, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T HUYNH/Primary Examiner, Art Unit 2647